    Case: 3:19-cv-00952-JZ Doc #: 21 Filed: 03/30/20 1 of 1. PageID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Eli Fultz,                                     Case No. 3:19 CV 952

                              Plaintiff,        ORDER

               -vs-                             JUDGE JACK ZOUHARY

 Norfolk Southern Railway Company,

                              Defendant.



       Phone Status held March 27, 2020. Counsel present: Bob Harrington for Plaintiff; Sheila

McKeon for Defendant.

       Counsel will collaborate to adjust discovery deadlines as appropriate, keeping in mind that

trial is currently set to begin on July 28, 2020 (Non-Doc. Entry 11/15/2019). A brief Joint Status

Report is due by May 29; alternatively, counsel may contact Chambers to schedule a Phone Status.

       IT IS SO ORDERED.

                                                      s/ Jack Zouhary
                                                   JACK ZOUHARY
                                                   U.S. DISTRICT JUDGE

                                                   March 30, 2020
